DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-23 and 25-29, and 31-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallman et al. (US 6187380) in view of Aurenty et al. (US 6245421). 	Regarding claim 19, Hallman et al. teach “a method for producing pictorial relief n(CHxRy)m (where n+m = 2 and m ≥ 1 and x+y = 3 and x ≥ 1) and combinations of at least two of these reactive groups (column 6, lines 11-21).” 	Regarding claim 22, Hallman et al. further teach “wherein the at least one catalyst or the at least one initiator is thermally and/or photochemically activatable (column 4, lines 58-59).” 	Regarding claim 23, Hallman et al. further teach “wherein the at least one fluid comprises further components selected from solvents, additives and combinations of several of these components (column 5, lines 33-35).” 	Regarding claim 25, Hallman et al. further teach “wherein the viscosity of the fluid is in the range of 0.1 to 100 mPa-s (see examples 19, 22, and 23).” 	Regarding claim 26, Hallman et al. further teach “wherein the droplet-wise application of the fluid takes place using at least one nozzle that is movable relative to the substrate layer (Figure 2a).” 	Regarding claim 27, Hallman et al. further teach “wherein the at least one nozzle is part .
 	Regarding claim 29, Hallman et al. further teach “wherein the diffusing according to step d) takes place at a temperature in the range of -20°C to 200°C.”  Examiner notes that it is convention that when no specific atmospheric conditions are specified, standard temperature and pressure are assumed.  In this instance, the standard temperature is room temperature, which falls within the recited range.    	Regarding claims 31, 32, and 34, only that which is optional is recited.  Thus, no limitations are recited which would define over the modified method of Hallman et al.	Regarding claim 33, Hallman et al., as modified, teach all that is claimed, as in claim 19 above, except “wherein the fixing according to step f) takes place in an inert gas atmosphere, or in that before beginning the fixing according to step f), a barrier layer is applied to the layer construction.”  However, Examiner takes Official Notice that, at the time of the filing of the invention, it was known to carry out ultraviolet curing in an inert atmosphere in order to prevent oxygen from interfering with the curing process.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to conduct the fixing step under an inert atmosphere in order to prevent oxygen from interfering with the curing process. 	 Regarding claim 35, Hallman et al. further teach “a pictorial relief structure, produced by a method according to claim 19 (Figure 2b).”.    
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallman et al. and Aurenty et al., further in view of Kato et al. (US 6106984). 	Regarding claim 24, Hallman et al., as modified, teach all that is claimed, as in claim 19 above, except “wherein the substrate layer comprises a wax.”  However, Kato et al. teach adding a paraffin wax to an inkjet image-receiving layer in order to improve the wetting .
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallman et al. and Aurenty et al., further in view of Wet (US2010/0225868).
 	Regarding claim 39, Hallman et al. disclose all that is claimed, as in claim 19 above, except that step b) is required.  However, West teach that known means of applying a fluid to a substrate in an image-wise manner include using a mask or image-wise deposition via inkjet (paragraph 18).  It has been held that substituting equivalents known for the same purpose is prima facie obvious.  See MPEP §2144.06.  In this instance, West shows that imagewise deposition via inkjet and exposure through a mask are both known equivalent means for effectively applying fluid to a substrate in an imagewise manner. Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use the chemical masking method instead of the direct inkjet deposition technique of Hallman et al. because it has been shown in the art to be equivalent.
Response to Arguments

Applicant's arguments filed 06/09/2021 have been fully considered but they are not persuasive.
Applicant’s argument that the plate of Hallman et al. is lithographic, and therefore is not a relief, is clearly incorrect.  Figure 2b clearly shows a relief.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that there is no washing step) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
Applicant disagrees that one having ordinary skill in the art could at once envisage a scenario where it takes more than one second to go from the ink jetting step to the exposure step.  However, Applicant has not provided any arguments as to why one having ordinary skill in the art would not conceive of taking at least one second to transition between the two steps.  Thus, Examiner maintains the rejection.  Furthermore, Applicant is directed to the rejection of claims 37 and 38 for further reasoning as to why a time period would be obvious to one having ordinary skill in the art. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749.  The examiner can normally be reached on Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853